Citation Nr: 1535496	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  13-29 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, as due to herbicide exposure.

2.  Entitlement to service connection for prostate cancer as due to herbicide exposure.

3.  Entitlement to service connection for hereditary hemochromatosis (also claimed as high iron) as due to herbicide exposure or to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1954 to August 1954 and in the Air Force Reserves from November 12, 1968 to November 25, 1968, and from August 9, 1969 to August 22, 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence. 

The Veteran testified before the undersigned in a May 2015 Travel Board hearing, the transcript of which is included in the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for hereditary hemochromatosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was exposed to herbicides in service.

2.  The Veteran has currently diagnosed coronary artery disease.
3.  The Veteran does not have a current diagnosis of prostate cancer.


CONCLUSIONS OF LAW

1.  The criteria for service connection for coronary artery disease, to include as due to herbicide exposure, have been met.  38 U.S.C.A. § 1110, 1112, 1113, 1116, (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303. 3.307, 3.309 (2014).

2.  The criteria for service connection for prostate cancer, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. § 1110, 1112, 1113, 1116, (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303. 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.

The claim of service connection for coronary artery disease has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection for coronary artery disease), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated in October 2010, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, VA treatment records, a May 2015 Disability Benefits Questionnaire from Dr. P.C., the May 2015 Board hearing transcript, and the Veteran's statements are associated with the claims file.  

The Board acknowledges that the Veteran has not been afforded a VA examination regarding his claim for service connection for prostate cancer.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

In this regard, the Board finds that the Veteran has submitted no evidence other than his own statements showing a current diagnosis for prostate cancer.  Accordingly, the Board finds that no further development of the Veteran's claim for service connection for prostate cancer is required as there is no evidence indicating that the Veteran's currently has such a disorder.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 
Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of coronary artery disease (i.e., a cardiovascular disorder) and prostate cancer (malignant tumors) are considered "chronic disease[s]" under 38 C.F.R. 
§ 3.309(a); therefore, 38 C.F.R. § 3.303(b) potentially applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Ischemic Heart Disease

The Veteran claims that he has coronary artery disease as result of his military service, including his exposure to herbicides in the Republic of Vietnam.

Initially, the Board finds that the Veteran was exposed to herbicides (Agent Orange) during service.  In a September 2013 memorandum, the Joint Services Records Research Center (JSRRC) Coordinator stated that the Veteran's claims file had been reviewed regarding the Veteran's temporary duty to the Republic of Vietnam.  Review of the Official Military Personnel File showed that the Veteran was placed on TDY orders to Southeast Asia from November 13, 1968 to November 26, 1968 as part of an airlift mission being conducted by the 901st Military Airlift Group (AFRES).  The aircraft utilized for this mission was the Douglas C124 Globemaster which provided heavy airlift during the Vietnam War.  This type of aircraft was capable of handling cargo such as tanks, field guns, bulldozers, and trucks.  Further review of the OMPF showed that the Veteran was awarded the Vietnam Service Medal for "participation in air tactical combat operations in Vietnam hostile fire area on 19 November 1968."   Since the C124 Globemaster was not a high altitude jet aircraft equipped with bombing or surveillance capabilities, it was certainly plausible that a cargo aircraft performing resupply was either on approach or takeoff from the Republic of Vietnam on November 19, 1968.  Additionally, the JSRRC Coordinator noted that the response received from the Air Force Historical Research Agency further substantiated that the C124s carrying assigned personnel from the 731st Military Airlift Squadron, 901st Military Airlift Group, and the 94th Military Airlift Wing, did go to Vietnam.  After considering the scope of the Veteran's military occupational specialty and his unit of assignment, along with AFHRA research, the JSRRC Coordinator determined that reasonable doubt should be resolved in the Veteran's favor.  For these reasons, the Board finds that the Veteran served in the Republic of Vietnam and was exposed to herbicides during service.

The following diseases are deemed associated with herbicide exposure, under VA law: AL amyloidosis, Chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, Acute and subacute peripheral neuropathy, Porphyria cutanea tarda, Prostate cancer, Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and Soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The evidence includes a May 2015 DBQ examination report from Dr. P.C., the Veteran's physician.  Dr. P.C. noted that the Veteran had the following conditions: coronary artery disease, cardiomyopathy, hypertensive heart disease, and atrial fibrillation.  It was noted that the Veteran had been in chronic atrial fibrillation for many years.  An echocardiogram in 2012 showed a drop in "EF to 57%, and the most recent echo shows EF 53%."  Dr. P.C. noted that the diagnosis of CAD (coronary artery disease) came from "spec showing st depression and low BP, possible a result of exposure to agent orange."

As the evidence shows that the Veteran was exposed to herbicide agents in service and has a current diagnosis coronary artery disease, the Board finds that service connection on a presumptive basis is warranted.  

Service Connection for Prostate Cancer

The Veteran claims that he has prostate cancer as result of his military service, including his exposure to herbicides in the Republic of Vietnam. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for prostate cancer.  In particular, although the Veteran had service in the Republic of Vietnam and was exposed to herbicides during service, the evidence of record shows that he does not have a current diagnosis of prostate cancer.

The Board had reviewed VA and private treatment records; however, this evidence does not demonstrate a diagnosis of prostate cancer.  A September 2005 VA treatment record noted that the Veteran had prostate surgery over 5 years ago (i.e., in approximately 2000) for "elevated PSA."  The May 2015 DBQ from the Veteran's physician, Dr. P.C., did not note a diagnosis of prostate cancer.   

The Board has also considered the Veteran's statements purporting to diagnose prostate cancer.  As a lay person, the Veteran is competent to relate some symptoms that may be associated with his symptoms, but he does not have the requisite medical knowledge, training, or experience to be able to diagnose the medically complex disorder of prostate cancer.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  Prostate cancer is a medically complex disease process and requires specialized testing to diagnose.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Further, prostate cancer involves internal and unseen system processes unobservable by the Veteran

As noted above, in the absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. 223, 225 (1992); see also Degmetich, 104 F.3d 1328, 1332.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for prostate cancer, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


ORDER

Service connection for ischemic heart disease, also known as coronary artery disease, as due to herbicide exposure is granted.

Service connection for prostate cancer, to include as due to herbicide exposure, is denied.  



REMAND

Hereditary Hemochromatosis

The Veteran contends that his hemochromatosis is a result of service, to include herbicide exposure, or alternatively, caused or aggravated by his service-connected diabetes mellitus or coronary artery disease disabilities.  See Board Hearing Transcript at pg. 14.

Private treatment records in April 2011 from Dr. P.W. show a diagnosis of hereditary hemochromatosis due to a "heterozygous C282y gene mutation."  The Veteran has not been afforded a VA examination.  The Board finds that one is necessary to assist in determining the etiology of the Veteran's hereditary hemochromatosis, to include whether the Veteran had the disorder prior to service entrance and whether it was aggravated by service.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to assist in determining the etiology of the Veteran's currently diagnosed hereditary hemochromatosis.  The evidence of record, including a copy of this REMAND, must be made available to and reviewed by the examiner.  All indicated studies, tests and evaluations deemed necessary should be performed.
The examiner is asked to respond to the following:

(a)  Did the Veteran's hereditary hemochromatosis clearly and unmistakably pre-exist service entrance?  Note: Clear and unmistakable evidence is evidence that is obvious, manifest, and undebatable, which is a very high likelihood, much higher than a 50 percent probability.
(b)  If, and only if, it is found that the Veteran's hereditary hemochromatosis pre-existed service entrance, was the Veteran's hemochromatosis clearly and unmistakably NOT aggravated during his active service.

(c)  If the Veteran's hereditary hemochromatosis is not found to have pre-existed service, the VA examiner should express an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or more) that hemochromatosis had its clinical onset during the Veteran's period of active service or is related to incident or event in service, to include the verified exposure to herbicides (Agent Orange).  

(d)  Is it at least as likely as not (i.e., 50 percent probability or more) that the Veteran's hereditary hemochromatosis disorder is caused or aggravated by the service-connected type II diabetes mellitus and/or coronary artery disease disabilities?  

Note: "aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

(e)  If the VA examiner finds that the hemochromatosis is aggravated (permanently worsened) by a service-connected disability, the examiner should indicate, to the extent possible, the degree of disability over and above the degree of disability that would exist without the aggravation caused by the service-connected disability. 

The examiner must provide a complete rationale for his or her opinions with references to the evidence of record.

2.  After all development has been completed, the RO/AMC should review the case again based on the additional evidence.  If the benefit sought is not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


